Case: 20-20083     Document: 00515684201         Page: 1     Date Filed: 12/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-20083                      December 23, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Zuniga Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-718-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Pedro Zuniga Garcia pleaded guilty to illegally reentering the United
   States after removal or deportation. The district court sentenced him to 12
   months of imprisonment and one year of supervised release. Zuniga Garcia
   argues that the district court erred by including in the written judgment a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20083       Document: 00515684201           Page: 2     Date Filed: 12/23/2020




                                      No. 20-20083


   special work-authorization condition of supervised release that he claims was
   not orally pronounced at sentencing.
          When a defendant challenges a condition of supervised release for the
   first time on appeal, the plain-error standard applies if he had notice of the
   condition and an opportunity to object in the district court. See United States
   v. Diggles, 957 F.3d 551, 559-61 (5th Cir. 2020) (en banc), petition for cert. filed
   (U.S. Sept. 24, 2020) (No. 20-5836). That standard “is ‘difficult’ to
   overcome; it requires a defendant to show an obvious error that impacted his
   substantial rights and seriously affected the fairness, integrity, or reputation
   of judicial proceedings.” Id. at 559 (quoting Puckett v. United States, 556 U.S.
   129, 135 (2009)). Here, Zuniga Garcia fails to show the first of the four plain-
   error hurdles for the same reason that plain-error review applies: the district
   court informed him of the work-authorization condition found in the
   presentence report’s appendix by adopting that document, and he had an
   opportunity to object but failed to do so. See Diggles, 957 F.3d at 560.
          The judgment of the district court is AFFIRMED.




                                            2